      Case 1:20-cr-00536-VEC Document 21 Filed 11/17/20 Page 1 of 4
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 11/17/2020

 UNITED STATES OF AMERICA
                                                         PROTECTIVE ORDER
                V.
                                                             20 Cr. 536 (VEC)
 ANTHONY LALLA VE,
  a/k/a "Tone,"
 MICHAEL LILLO,
  a/k/a "Snow," and
 DEWESE HUGHES,
  a/k/a "Special,"

                        Defendants.


       Upon the application of the United States of America, Audrey Strauss, Acting United States

Attorney for the Southern District of New York, Assistant United States Attorney Jacob R.

Fiddelman, of counsel, and with the consent of the defendants, through counsel, for an order

limiting the dissemination of any and all discovery materials produced in connection with the

above-captioned case, which contains sensitive information, it is hereby ORDERED that:

        1.     Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects and information, including electronically stored information,

pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government's

general obligation to produce exculpatory and impeachment material in criminal cases (the

"Disclosure Material"). The Disclosure Material will include material that (i) affects the privacy

and confidentiality of individuals; (ii) would impede, if prematurely disclosed, the Government's

ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if

publicly disseminated; and/or (iv) that is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case.
            Case 1:20-cr-00536-VEC Document 21 Filed 11/17/20 Page 2 of 4



       2.       Sensitive Disclosure Material. Certain parts of the Disclosure Material are

expected to contain information that identifies, or could lead to the identification of, victims or

witnesses who may be subject to intimidation or obstruction, and whose lives, persons, and

property, as well as the lives, persons and property of loved ones, will be subject to risk of harm

absent the protective considerations set forth herein~ or information regarding certain undercover

law enforcement personnel engaged in ongoing operations (collectively, "Sensitive Disclosure

Material"). Any such material will be stamped or otherwise clearly marked "SENSITIVE" by the

Government. The Government's designation of material as Sensitive Disclosure Material will be

controlling absent contrary order of the Court.

       3.       Disclosure Material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (collectively, "the defense") other than as set forth herein, and

shall be used by the defense solely for the purpose of defending this criminal action. The defense

shall not post any disclosure material on any internet site or network site to which persons other

than the parties hereto have access, and shall not disclose any Disclosure Material to the media or

any third party except as set forth below.

       4.       Sensitive Disclosure Material must be maintained solely in the possession of

defense counsel and personnel for whom defense counsel is directly responsible (i.e. employed by

or retained by counsel). Sensitive Disclosure Material may be reviewed by the defendants only in

the presence of counsel, and the defendants may not retain or possess Sensitive Disclosure

Material.

       5.       Any party wishing to file Sensitive Disclosure Material with the Court for any

reason shall, after consultation with the opposing party, seek authorization from the Court to file

any such material under seal.




                                                  2
            Case 1:20-cr-00536-VEC Document 21 Filed 11/17/20 Page 3 of 4



       6.       The defense may disseminate Disclosure Material that is not Sensitive Disclosure

Material only to the defendants, defense counsel, investigative, secretarial, clerical, and paralegal

personnel employed full-time or part-time by defense counsel, independent expert witnesses,

investigators, or advisors retained by the defense counsel in connection with this action, and other

prospective witnesses and their counsel, to the extent deemed necessary by defense counsel, for

the purpose of defending this criminal action, and such other persons as hereafter may be

authorized by the Court upon motion by the defendants.

       7.       The defense is prohibited from disseminating Disclosure Material to any named

defendant who has not yet been apprehended or any such defendant's counsel.

        8.      The defense must destroy or return any Disclosure Material at the conclusion of the

trial of this matter or when any appeal has terminated and the judgment has become final, subject

to defense counsel's obligation to retain client files under the Rules of Professional Conduct.



                                  [Remainder intentionally blank]




                                                  3
            Case 1:20-cr-00536-VEC Document 21 Filed 11/17/20 Page 4 of 4



       9.        The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


Dated: New York, New York
       November_,17 2020



       AUDREY STRAUSS
       Acting United States Attorney
       for the Southern District of New York



    By:     -----\-14-L---.~~~'---=--=-~---
            Jarob R. Fiddelman
            Assistant United States Attorney




    COUNSEL FOR                                           COUNSEL FOR
    ANTHONY LALLAVE                                       DEWESE HUGHES




SO ORDERED:




HONORABLE VALERIE E. CAPRON!
UNITED STA TES DISTICT JUDGE




                                                   4
